Citation Nr: 1515074	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disability, with manifestations of a chronic cough, post nasal drip and drainage, intermittent voice loss, and vocal cord polyps/cysts, to include as due to exposure to herbicides (Agent Orange (AO)) (hereinafter a respiratory disability).  

2. Entitlement to service connection for throat cancer, to include as due to exposure to AO.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971, to include service in the Republic of Vietnam (Vietnam) from October 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims for service connection for a sinus condition and for throat cancer due to AO exposure.  

The Veteran testified at a hearing held in November 2012 before a Decision Review Officer (DRO).  A transcript is associated with the record.  The Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  In this regard, the DRO and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  

Also on appeal is an April 2014 rating decision, which denied the claims for service connection for PTSD and depression.  A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's claim to include all diagnosed psychiatric disorders.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a respiratory disability due to any incident of his active duty service, to include AO exposure in service.  

2. The preponderance of the evidence reflects that the Veteran does not have current throat cancer, and he was not diagnosed with or treated for a malignant tumor within one year of his separation from active duty service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2014).  

2. The criteria for service connection for throat cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of a December 2009 letter, sent prior to the February 2010 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, VA examination and medical opinion, and lay statements have been obtained.  

In a November 2012 statement the Veteran reported that due to the loss of his voice, tumors were removed from his larynx in late 1973 at "Good Samaritan Hospital" in West Palm Beach, Florida, and that the surgery was performed by "Dr. James Creston."  However, he indicated that the records were unavailable because they were destroyed after 7 years.  Also, during the November 2012 DRO hearing and in an April 2014 statement, the Veteran reported that he received follow-up treatment for throat cancer in 1984 with "Dr. Van Tuyl;" however, he testified that the medical evidence of this treatment was destroyed.  Thus, the Board finds that attempt to obtain these records would be futile.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the December 2012 VA examination report is adequate because the examiner discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2014).  This list includes respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), but as specified in 38 C.F.R. § 3.307(a)(6)(ii) (2014), the cancer must be manifested to a degree of 10 percent or more at any time after service.  Id.  However, the claimed respiratory disability is not listed among the diseases that are entitled to presumptive service connection based on herbicide exposure.  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as malignant tumors, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As discussed in detail below, the Board finds that the preponderance of the evidence is against a finding that the Veteran had malignant tumors within one year of separation from service or thereafter.  

Even if the statutory presumptions are inapplicable, that does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran argues that he experienced a respiratory disability and throat cancer related to exposure to AO while serving in Vietnam.  As the Veteran's service in Vietnam during the applicable time period is confirmed, exposure to AO in service is conceded.  See DD Form 214.  

A January 2010 statement from the Veteran's brother and sister-in-law reflects their observations that the Veteran underwent throat surgery to remove cancerous growths from his vocal chords, and that the surgery took place sometime in 1973 or 1974.  

During the November 2012 DRO hearing, the Veteran reported that he was diagnosed with throat cancer in 1972, and that tumors on his larynx were surgically removed in 1973.  He noted that he received follow-up treatment for throat cancer in 1984 with "Dr. Van Tuyl," without recurrence of the cancer thereafter.  He denied undergoing radiation or chemotherapy, but did describe taking unidentified pills prior to undergoing surgery.  He testified that the medical evidence of this treatment was destroyed.  The Veteran reported that his father was a pediatrician, which is why he underwent the surgery at a private medical facility instead of at a VA medical facility.  He also testified that although he did not experience sinusitis in service, he did get treated for it, by the same doctor who removed the tumors on his larynx, immediately after separation from service in 1971.  He denied experiencing sinus blockage, sinus headache, or sinus polyp removal at that time.  He described symptoms of losing his voice, post-nasal drip, and coughing.  He noted that he underwent treatment at "Perimeter North" in 1996.  With respect to his AO exposure, the Veteran denied having a reaction to the exposure, such as coughing, immediately after coming in contact with AO while staying in his barracks at the perimeter of the base.  

A November 2012 statement from the Veteran's spouse who has been married to him since 2005, and knew him for 2 years prior to their marriage, shows observations that the Veteran continuously suffered from an uncontrollable cough with excessive nasal flow.  She noted that doctors told her that the coughing was caused by the excessive nasal flow.  She also noted that although she did not know him prior to 2003, the Veteran's family and acquaintances told her that he did not have the chronic cough prior to his service in Vietnam.  

A statement from the Veteran, received in April 2014, shows he reported that in 1974 he underwent the surgical removal of tumors on his larynx at "Good Samaritan Hospital" in West Palm Beach.  He indicated that the procedure was performed by "Dr. Creston" and by his own father, and that treatment records of that procedure were no longer available.  He reported that his brother and sister-in-law were present at the time of his surgery, and noted that Dr. Creston opined that his tumors were related to AO exposure.  He reported that in the mid-1980's he again underwent the surgical removal of tumors on his vocal chords.  He indicated that VA physicians have verified that he underwent these surgeries because related scarring was still visible.  He acknowledged that from 1972 to the mid-1990's he did not contact VA because he felt that the problems he had were part of his military service, but that he filed his claim for service connection because the AO symptoms were becoming worse.  

Service treatment records show that that the Veteran was treated in November 1969 for a cold, sore throat, mild inflammation of throat, sinus congestion, nasal drainage, and dry cough, non-productive.  In August 1970 he was treated for a sore throat, chest congestion, and stuffiness.  In January 1971 he was treated for a sore throat.  These records are otherwise without findings of any chronic respiratory disability or throat cancer.  

Private treatment records from "Perimeter North Family Medicine," "Dr. Stephenson," "Dr. Andrews" and "Dr. Reyes," dated from December 1996 to May 2004, show the Veteran received treatment for pneumonia, sore throat, throat nodules with cough, possible cough-variant asthma, possible precipitating atopic allergic components, chronic post-nasal drip and cough with history of vocal cord polyps, chronic cough that was probably early airway disease, acute respiratory illness and upper respiratory infection.  It was noted that he had been exposed to AO in Vietnam.  During this treatment, the Veteran had reported he had a chronic cough for years, and that he was initially seen in Florida by an allergist who treated him with some immunotherapy, which led to a significant improvement in his symptoms.  However, his chronic cough recurred after moving to Georgia, and he had no improvement with allergy shots.  A sinus X-ray study showed small soft tissue localized thickening in the inferior left maxillary antrum, air-fluid level in the sphenoid sinus.  In March 2003, the Veteran reported a history of several nodules removed from his vocal cord, which were benign, and 6 to 8 months prior to the examination his vocal cords were examined and some nodules were still found.  

Private treatment records from "Dr. Hunt," dated from March 2006 to August 2006, show that the Veteran received ongoing treatment for chronic cough unlikely related to laryngopharyngeal reflux, and postnasal drainage.  He underwent a methacholine challenge test and he had previously been diagnosed with exercise-induced asthma.  He also had a history of vocal fold polyps/nodules removed surgically, and exercise-induced asthma.  Dr. Hunt noted that in August 2006 the Veteran underwent a bronchoscopy with "Dr. Vernon," which showed evidence of cobblestone irregularity in the left bronchial tree.  Washings were obtained from the left lower lobe, and the larynx and trachea appeared to be normal.  

Private treatment records from Dr. Vernon, dated from August 2006 to November 2007, reflect that the Veteran received ongoing treatment for chronic cough of unknown etiology, rhinosinusitis, elevation of right hemidiaphragm and mild atelectasis, gastroesophageal reflux disease (GERD), pulmonary nodule, and vocal polyps.   Dr. Vernon noted that a previous chest X-ray showed some mild atelectasis on the right, an elevation of the right hemidiaphragm, and slightly enlarged hila; however, his CT scans were normal.  He also underwent a private panendoscopy that was negative.  In September 2006, Dr. Vernon noted the Veteran underwent bronchoscopy, which showed some mild cobblestoning appearance of the airway but nothing significant.  A CT scan showed a 4 mm noncalcified juxtapleural nodule.  Another CT scan of the thorax was performed to evaluate a lung nodule and chronic cough.  Among other things, a nonspecific finding of unchanged subpleural lines in the lower lobes could have been seen and in a variety of entities, including asbestosis, idiopathic pulmonary fibrosis (IPF), usual interstitial pneumonia (UIP), or scleroderma.  

VA treatment records, dated from December 2009 to August 2012, show a history of recurrent vocal cord cysts removals on 3 previous occasions.  The Veteran reported that the initial operation was performed in 1973, and a second operation was performed in the late 1980's.  During treatment he reported that he had been told AO exposure had deteriorated his "defenses" and caused post-nasal drip to run often, leading to nodules on the vocal cords.  He reported that he had them removed twice he was told these were likely to come back again so long as the cause was not removed.  

The Veteran underwent a VA flexible nasopharyngoscopy in January 2010, and a flexible fiberoptic nasopharyngolaryngoscopy in March 2010.  The January scope revealed extensive scarring of the vocal chords but full mobility bilaterally.  The March scope revealed the nasopharynx, oropharynx and hypopharynx were normal and clear, as was the base of the tongue and vallecula, and piriform sinuses.  There was scarring bilaterally that was evident; however, there was no lesion or polyp seen on either vocal cord.  From March 2010 to May 2012, the Veteran underwent a flexible nasopharyngolaryngoscope, and treated for pneumonia, viral pharyngitis, acute sinusitis, GERD, and chronic rhinitis with postnasal drainage.  

Significantly, a March 2012 VA treatment record reflects the Veteran reported a history of throat nodules that were benign and removed in 1974 and in 1985.  Also, a May 2012 VA otolaryngology consult shows the Veteran reported a history of vocal cysts removal in both 1974 and 1985, and nothing since.  

A July 2012 VA treatment record shows the Veteran was seen for a past history of vocal cord nodules in May 2012.  He underwent fiberoptic laryngoscopy that was negative for any masses.  He was observed to have dyspnea cough with wheezing, and was diagnosed with GERD and allergic rhinitis.  A subsequent chest CT revealed findings of a 1.3 cm lingular nodule, probably postinflammatory change.  In August 2012 the Veteran underwent a VA scope of the nasopharynx, which revealed that there was some cobblestoning of the posterior pharyngeal wall and postnasal drip evident.  Just superior to the true vocal folds above the false cords on the right there was a small, tiny benign appearing cystic looking structure.  The clinician noted that it was difficult to tell whether this was a true cyst or polyps, versus a scar from where he had a previous polyp removed.  The clinician noted that it was asymmetric from the other side, though it was not concerning in appearance.  Prior to the scope, the Veteran reported a history of having 2 benign polyps removed from his larynx in 1975 and 1985.  

A December 2012 VA examination report shows the Veteran was diagnosed with allergic rhinitis.  The Veteran reported that his allergic rhinitis spontaneously began in 1971.  The examiner noted the Veteran did not have chronic sinusitis, laryngitis, laryngectomy, aphonia, laryngeal stenosis, pharyngeal injury, or any other pharyngeal conditions.  Also, he did not have benign or malignant neoplasm or metastases related to the allergic rhinitis, and did not have pathology of post-nasal drip with chronic cough and drainage.  Concurrent X-ray study of the sinuses showed normal findings with no sign of sinusitis.  The examiner observed that the Veteran did not undergo biopsy of the larynx or pharynx.  The examiner opined that after thoroughly reviewing the medical record and conducting a physical examination, it was less likely as not that the Veteran's allergic rhinitis was incurred in or caused by the claimed in service injury, event or illness, as there were no medical records showing diagnosis of or treatment for the allergic rhinitis while the Veteran was still in service.  The examiner observed that the January 1971 service treatment record showed that the Veteran was diagnosed with sore throat which was most likely an acute event that had no long term sequela or any pathophysiologic relation to the post-service allergic rhinitis.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a respiratory disability or for throat cancer on either a direct or presumptive basis.  In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The Board finds that the preponderance of the evidence is against a finding that diagnosis of throat cancer is warranted.  In this regard, there is no evidence in the clinical record that the Veteran was diagnosed with or treated for throat cancer.  In fact, the treatment records are without findings that the Veteran reported that he had throat cancer when providing his medical history.  

The Board finds that the Veteran's own testimony and the lay statements from his spouse, brother and sister-in-law, in which he contends that he was treated for a respiratory disability and throat cancer within a year of separation from service is the only evidence of record in favor of the claim.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the date of onset and etiology of the stomach disability, including any relationship to chemical agent exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Moreover, with respect to the claim for throat cancer, the Board notes that these statements have conflicted with the medical evidence of record that shows that the Veteran has only been treated for vocal polyps that he, himself, described as benign.  Specifically, the March 2003, March 2012, and July 2012 treatment records, which showed a reported history of surgical removal of benign vocal cord polyps contradict the Veteran's assertion that his vocal cord polyps were cancerous.  Also, he has consistently been described by various clinicians as having vocal polyps.  Additionally, the Veteran's spouse's statement is accorded little probative value as she did not know the Veteran when he purportedly was diagnosed with and treated for throat cancer.  Also, the Veteran's brother's and sister-in-law's statement is accorded little probative value as the Veteran has contradicted the nature of the treatment described in the statement.  

In the absence of a diagnosis of throat cancer, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds the VA and private treatment records, and VA examination report to be highly probative as to the date of onset and etiology of the Veteran's respiratory disability and throat cancer.  The treatment records were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

While the December 2012 VA examiner failed to provide opinion as to the etiology of previously sinusitis and post-nasal drip with chronic cough and drainage, despite the clinical and lay record showing previous diagnoses, the Board finds that the probative value of the medical opinion is still found to be probative and persuasive because the examiner determined that the in-service treatment for sore throat was most likely an acute event that had no long term sequela or any pathophysiologic relation to the post-service allergic rhinitis.  

The opinion is considered to probative and persuasive as the physician reviewed the claims file, provided a fully articulated opinion that included a synopsis of the pertinent medical findings, and supported his conclusions with reasoned analysis.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the opinion is supported by the other objective medical evidence of record which shows that the Veteran had not been treated for any respiratory disability for many years after his separation from service.  The passage of so many years between his service separation and the first diagnosis of any respiratory disability is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  Given the evidence of record, service connection for a respiratory disability must be denied on a direct basis, and service connection for throat cancer must be denied on a direct basis and on a presumptive basis.  There is no medical evidence of a respiratory disability or throat cancer during service, and no medical evidence of a respiratory disability diagnosed for many years after separation from service.  Moreover, there is no proof that the Veteran was diagnosed with and treated for throat cancer.  In fact, the clinical records show that the Veteran was treated for vocal cord polyps that were benign at the times that he claimed he was treated for cancerous tumors on his larynx.  As such, the preponderance of the evidence is against the Veteran's claims for service connection.  Because the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a respiratory disability is denied.  

Service connection for throat cancer is denied.  


REMAND

In an April 2014 rating decision, the RO denied the claims of service connection for PTSD and for depression.  In February 2015, the Veteran filed a timely notice of disagreement to the April 2014 rating decision with respect to the claims of service connection for PTSD and for depression.  A statement of the case (SOC) is needed.  38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


